Citation Nr: 1315840	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  07-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in November 2011 and remanded for a VA examination.  The examination occurred in November 2011.  In October 2012, the Board remanded again directing the examiner to explain the rationale for his opinions.  The examiner provided an addendum to his report in October 2012.  A supplemental statement of the case was issued in January 2013.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the RO issued a supplemental statement of the case in January 2013 and recertified the appeal to the Board, the Veteran, in a statement received in March 2013, reported he is receiving treatment from the Muncie Community Outpatient Facility in Muncie, Indiana.  He specifically noted that he was receiving treatment from Dr. Let, and that he, the Veteran, believed "this would be in my favor of my appeal."  In a letter dated April 4, 2013, the Veteran's representative asserted that the Veteran appeared to request a remand in order to obtain recent treatment records.  The Board agrees with the representative's interpretation that this is a request that VA obtain records of the outpatient facility and Dr. Lett.  Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Board has therefore determined that VA should attempt to obtain the records recently identified by the Veteran and associate them with the file.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the dates of treatment, as well as authorization to obtain on his behalf, records from Muncie Community Outpatient Facility/ Dr. Lett.  The RO/AMC should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that he may submit any such records in his possession.

2.  If, and only if, additional records are received, arrange for the examiner who conducted the November 2011 VA examination and the October 2012 addendum, if available, or appropriate substitute, to prepare an addendum opinion.  The examiner is asked to state whether there are any additions or changes to the opinions expressed in the report from the November 2011 VA examination and October 2012 addendum.  If a new examination is deemed necessary to provide the requested opinion, such examination should be scheduled.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


